                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

David Oppenheimer,                              )
                                                )       Civil Action No. 2:18-cv-2691-RMG
                        Plaintiff,              )
                                                )
         V.                                     )             ORDER AND OPINION
                                                )
The Goldklang Group and South Carolina          )
Baseball Club, LP d/b/a The Charleston          )
RiverDogs,                                      )
                                                )
                       Defendants.              )


         This matter is before the Court on Defendants' Partial Motion to Dismiss (Dkt. No. 24).

For the reasons set forth below, the Court denies the motion.

    I.        Background

         Plaintiff David Oppenheimer filed this action on October 2, 2018, against Defendants The

Goldklang Group ("TOG") and South Carolina Baseball Club, LP d/b/a The Charleston

RiverDogs. (Dkt. No. 1.) Plaintiff alleges generally that the Defendants infringed on Plaintiffs'

copyrights by using his photographs in promotional materials for the Charleston RiverDogs

without permission. (Id.) On January 17, 2019, Defendants filed a partial motion to dismiss,

seeking to dismiss "The Goldklang Group" as a Defendant, arguing that it is a fictitious entity that

does not exist and therefore cannot be sued. (Dkt. No. 14.) Plaintiff subsequently filed an amended

complaint, which included additional allegations regarding TOG, including that TOG is a

consulting and management firm that operates the RiverDogs, and the initial motion to dismiss

was denied as moot.    (Dkt. Nos. 18   at~   5; 22.) Defendants now renew their motion to dismiss,

again arguing that TOG cannot be sued as it is a nonexistent, fictitious entity. (Dkt. Nos. 24; 32.)




                                                    1
Defendants additionally argue that, even ifTGG can be sued, the Court lacks personal jurisdiction

over TGG. (Id.) Plaintiff opposes the motion. (Dkt. No. 31.)

    II.      Legal Standard

          When personal jurisdiction is challenged, the burden is on the plaintiff to establish

jurisdiction. Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989). When resolved on written

submissions, the plaintiff must make a "prima facie showing of a sufficient jurisdictional basis."

Id. The plaintiffs showing must be based on facts set forth in the record, taken in the light most

favorable to the plaintiff. Magic Toyota, Inc. v. Se. Toyota Distribs., Inc., 784 F. Supp. 306, 310

(D.S.C. 1992); Sonoco Prods. Co. v. ACE INA Ins., 877 F. Supp. 2d 398, 404-05 (D.S.C. 2012)

(internal quotation and alteration marks omitted). However, a court "need not credit conclusory

allegations or draw farfetched inferences." Sonoco, 877 F. Supp. 2d at 405 (citations omitted).

          To meet their burden, a plaintiff must show (1) that South Carolina's long-arm statute

authorizes jurisdiction, and (2) that the exercise of personal jurisdiction complies with

constitutional due process requirements. See, e.g. Christian Sci. Bd. of Dirs. of First Church of

Christ, Scientist v. Nolan, 259 F.3d 209, 215 (4th Cir. 2001). Since South Carolina's long-arm

statute extends to the constitutional limits of due process, the only inquiry is whether due process

requirements are met. ESAB Group, Inc. v. Centricut, LLC, 34 F. Supp. 2d ~ 23, 328 (D.S.C. 1999);

S. Plastics Co. v. S. Commerce Bank, 423 S.E.2d 128 (S.C. 1992).

          Due process requires that a defendant have sufficient "minimum contacts with [the forum]

such that the maintenance of the suit does not offend 'traditional notions of fair play and substantial

justice." ' Int'l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (citations omitted). This can be

met by showing either general or specific personal jurisdiction. ALS Scan, Inc. v. Digital Serv.

Consultants, Inc., 293 F.3d 707, 711-12 (4th Cir. 2002) (citations omitted). To assert general

jurisdiction, a defendant's contacts must be "so 'continuous and systematic' as to render them

                                                  2
essentially at home in the forum State." Daimler AG v. Bauman, 571 U.S. 117, 127, 134 S. Ct.

746, 754 (2014) (citations omitted). For a corporation, that traditionally renders them subject to

general jurisdiction in its state of incorporation or principal place of business. Id. at 137.

          To determine whether specific jurisdiction exists, the Court considers "(1) the extent to

which the defendant has purposefully availed itself of the privilege of conducting activities in the

state; (2) whether the plaintiffs' claims arise out of those activities directed at the state; and (3)

whether the exercise of personal jurisdiction would be constitutionally 'reasonable.'" Carefirst of

Maryland, Inc. v. Carefirst Pregnancy Centers, Inc., 334 F.3d 390, 397 (4th Cir. 2003) (citations

omitted). In other words, a defendant must have "minimum contacts" with the forum, the claim

must arise from those contacts, and personal jurisdiction must be reasonable. Burger King Corp.

v. Rudzewicz, 471U.S.462, 472-476 (1985). Courts evaluate the reasonableness by considering

"(a) the burden on the defendant, (b) the interests of the forum state, (c) the plaintiffs interest in

obtaining relief, (d) the efficient resolution of controversies as between states, and (e) the shared

interests of the several states in furthering substantive social policies." Lesnick v. Hollingsworth

& Vose Co., 35 F.3d 939, 946 (4th Cir. 1994). "Minimum contacts" and "reasonableness" are not

independent requirements; rather, they are both aspects of due process, and thus "considerations

sometimes serve to establish the reasonableness of jurisdiction upon a lesser showing of minimum

contacts than would otherwise be required." Burger King, 471 U.S. at 477.

   III.      Discussion

          Defendants argue that TGG does not exist and therefore cannot be sued. For parties other

than an individual or corporation, capacity to suit is determined by "the law of the state where the




                                                  3
court is located[.]" Fed. R. Civ. P. 17(b)(3). 1 Under South Carolina law, "[a]ll unincorporated

associations may be sued and proceeded against under the name and style by which they are usually

known without naming the individual members of the association." S.C. Code Ann. § 15-5-160.

As explained by the Court of Appeals of South Carolina, "[a]n unincorporated association is a

body of individual persons organized without a charter for the prosecution of some common

enterprise." Graham v. Lloyd's of London, 296 S.C. 249, 255 (Ct. App. 1988). S.C. Code Ann. §

15-5-160 permits a plaintiff to "bring the members of an association before the court without

naming and serving process upon them individually." Id. See also Fowler v. Beasley, 322 S.C.

463 , 466 (1996) ("an unincorporated association may be sued under the name by which it was

generally known without naming the individual members of the association."). Importantly, S.C.

Code Ann. § 15-5-160 only provides a procedure for bringing parties before the Court, and any

"liability of the members of the association ... is determined by the applicable substantive law."

Graham, 296 S.C. at 256. TGG therefore, as an unincorporated association, can be sued.

           As The Goldklang Group is capable of being sued, the Court must determine whether it

has personal jurisdiction over TGG. Defendants submit affidavits and argue that there is no

personal jurisdiction over TGG because TGG only exists as a "branding strategy" and a "loose

affiliation" of minor league baseball teams with overlapping ownership. (Dkt. Nos. 24 at 4; 24-1

at   ~   7.) They submit that there is no entity named The Goldklang Group, that TGG is not

incorporated, does not have a place of business, has no ownership interest in the RiverDogs, has

no offices, employees, agents, a registered agent, or representatives in South Carolina, does not

pay any taxes, and does not own any bank accounts, assets or have any parent or subsidiary



1
  Additionally, for claims under the Constitution or federal law, "a partnership or other
unincorporated association ... may sue or be sued in its common name .... " Fed. R. Civ. P. 17(b)(3).


                                                 4
companies. (Dkt. Nos. 24-1.) Defendants also contend that to the extent anyone involved with

TGG provides leadership or engages in hiring for the Riverdogs it is through separate entities, such

as Defendant South Carolina Baseball Club, L.P., and not on behalf of TGG. (Dkt. No. 24-2.)

        However, Plaintiff submitted evidence to meet their burden to show personal jurisdiction

over Defendant TGG. Regardless of whether the Court has general jurisdiction, it is clear that

specific jurisdiction exists here. Plaintiff submitted multiple screen shots from TGG ' s website.

(Dkt. No. 18-1.)     TGG's website states that it is a "sports entertainment consulting and

management firm" that was formed as an "investment partnership" to acquire "controlling interests

in three Minor League Baseball franchises," including the Charleston RiverDogs, whose logo is

shown on the page. (Id.) The page goes on to state that TGG has "participated in the construction

and/or financing of three minor league stadiums," listing Charleston as one of their projects. (Id.)

Further, the webpage indicates that it is copyrighted by "The Goldklang Group." (Id.) The website

additionally states that the RiverDogs play "under their Goldklang Group ownership" and that

TGG continues to "oversee the club." (Dkt. No. 18-2.) TGG, on their website and other job search

websites, also posts job openings for the RiverDogs. (Dkt. No. 18-3.) TGG additionally has set

up an officer structure, with Marv Goldklang listed as Chairman, Jeff Goldklang as President and

Michael Goldklang as General Counsel and Senior Vice President." (Dkt. No. 18-4.)

       It is plainly apparent that Plaintiff has carried his burden to make aprimafacie showing of

specific jurisdiction.   First, as TGG has overseen the RiverDogs by forming an investment

partnership to acquire the club, participating in construction and financing for the stadium, and

continuing to direct hiring at the RiverDogs, it has purposefully availed itself of conducting

activities in South Carolina. These clearly constitute sufficient "minimum contacts." Second, as

the allegations arise from an allegedly unauthorized use of a photograph of the stadium for



                                                 5
marketing and other business purposes, the alleged claims arise from TGG ' s contacts with the state

related to their "core business" of "operating[ing] .. .its proprietary clubs and year-round

management of their associated venues."       (Dkt. No. 18-1.) Finally, personal jurisdiction is

reasonable here, as the dispute is centered on photographs allegedly taken in South Carolina.

While the Complaint does not allege that either Plaintiff or TGG are residents of South Carolina,

the risk of prejudice to Defendant TGG is low as they operate a "core business" in South Carolina,

namely, the RiverDogs. Much of the evidence for this case also likely remains in South Carolina

as the photographs were taken and used in South Carolina. Further, Plaintiff has an interest in his

chosen forum, and, as to efficiency and the shared interests of states, it would be unreasonable and

inefficient for the claims against TGG to proceed in a separate forum from those against the

Defendant RiverDogs. Therefore, the Court has specific jurisdiction over Defendant TGG.

       In their Reply, Defendant argues that Plaintiff fails to carry his burden as the webpages are

not authenticated. (Dkt. No. 32 at 1.) However, in addition to Defendants' filing acknowledging

the authenticity of "goldklanggroup.com" as TGG's website (See Dkt. No. 24-1 at       iii! 7; 8; 9), at
this stage, the Court does "not evaluate the credibility of the statements in affidavits filed on

[plaintiff s] behalf or address any questions regarding the ultimate admissibility of evidence," and

instead is "required to determine whether [plaintiff] has made at the motion to dismiss stage a

prima facie showing that [defendant] purposefully availed itself of the privilege of doing business

in [South Carolina]." Universal Leather, LLCv. KoroAR, SA. , 773 F.3d 553, 561 (4th Cir. 2014).

       Finally, Defendants request jurisdictional discovery. However, jurisdictional discovery

generally is provided where a plaintiffs claim does not appear frivolous but they have yet failed

to carry their burden. See Cent. Wesleyan Coll. v. W.R. Grace & Co., 143 F.R.D. 628, 644 (D.S.C.

1992), ajf'd, 6 F.3d 177 (4th Cir. 1993) ("When the Plaintiffs claim does not appear to be



                                                 6
frivolous, a district court should ordinarily allow discovery on jurisdiction in order to aid the

Plaintiff in discharging the burden of establishing the court's jurisdiction."). Here, by contrast,

Plaintiff has clearly carried his burden to make a prima facie showing of jurisdiction.

            TGG, taken together for purposes of their capacity to be sued, have purposefully availed

themselves of South Carolina. Notably, while Defendants address what TGG lacks, they also

acknowledge that TGG' s putative members have an ownership interest and operate the RiverDogs.

(Dkt. No. 24-1     at~~   20; 23.) South Carolina law specifically seeks to avoid having to name each

member of an unincorporated associated where persons have joined together in "some common

enterprise." Graham v. Lloyd's of London, 296 S.C. 249, 255, 371 S.E.2d 801, 804 (Ct. App.

1988). Instead, South Carolina allows parties to bring an association before the Court as a group.

Id.   Defendant's argument would nullify this law, and Rule 17(b)'s reliance on state law, by

permitting individuals to explicitly and publicly band together for the purpose of ownership,

management and operation of an enterprise in South Carolina without any possibility of being sued

as a group. Ultimately, the liability of the individual members of the organization will be decided

by the substantive law. However, the Court has jurisdiction over Defendant TGG.

      IV.      Conclusion

            For the reasons above, the Court DENIES Defendants' Motion to Dismiss (Dkt. No. 24).

            AND IT IS SO ORDERED.




                                                        United States District Court Judge
May I~, 2019
Charleston, South Carolina




                                                    7
